           Case 3:20-cv-01938-VC Document 63 Filed 08/12/20 Page 1 of 2




                         UNITED STATES COURT OF APPEALS                       FILED
                               FOR THE NINTH CIRCUIT                          AUG 11 2020
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
JOHN ROGERS; et al.,                                No.    20-15689

                    Plaintiffs-Appellants,          D.C. No. 3:20-cv-01938-VC
                                                    Northern District of California,
  v.                                                San Francisco

LYFT, INC.,                                         ORDER

                    Defendant-Appellee.


JOHN ROGERS; et al.,                                No.    20-15700

                    Plaintiffs-Appellees,           D.C. No. 3:20-cv-01938-VC

  v.

LYFT, INC.,

                    Defendant-Appellant.

Before: Peter L. Shaw, Appellate Commissioner.

        The appellants’ motion (Docket Entry No. 16) to file an oversized first

cross-appeal brief is denied.

        The Clerk shall strike the first cross-appeal brief at Docket Entry No. 17.

        Within 14 days after the date of this order, the appellants shall file a first

cross-appeal brief not to exceed 14,000 words. See 9th Cir. R. 28.1-1(b).

        The second cross-appeal brief is due within 30 days after service of the first



GS / AC / 08/10/2020/Pro Mo
           Case 3:20-cv-01938-VC Document 63 Filed 08/12/20 Page 2 of 2




cross-appeal brief. The third cross-appeal brief is due within 30 days after service

of the second cross-appeal brief. The fourth cross-appeal brief is due within 21

days after service of the third cross-appeal brief.




GS /AC / 08/10/2020/Pro Mo                 2                                  20-15689
